Tribute
News has reached us of the death of Otto von Habsburg. Otto von Habsburg-Lothringen was one of the first promoters of European integration and a co-author of the idea of Pan-Europa. For many years he was Chairman of the International Paneuropean Union, the oldest European integration movement. For two decades, as a member of the European People's Party, he was also a keen proponent of expansion of the EU to include the countries of Eastern Europe. A former Member of the European Parliament has left us.
On 25 June another of our fellow Members, Jan Kułakowski, a former member of the Group of the Alliance of Liberals and Democrats for Europe, died. As a Polish emigrant at a time when the Communist regime was still in power in Poland, he was Secretary-General of the World Confederation of Labour for 14 years. While I was Prime Minister, he was the chief EU membership negotiator for four years. Jan Kułakowski contributed greatly to the fact that Poland can now preside over the activities of the European Council.
Two outstanding Europeans with very different biographies have left us. Their lives were linked by the idea of a peaceful reintegration of our whole continent. They have left us, but their legacy to future generations, including all of us seated in this House, remains. The way that Europe changed in their lifetime is proof of how much can be achieved even when the starting point is one of crisis and difficulty. Let us not forget their input into the European idea. We will build on their achievements.
(The House rose and observed a minute's silence)